COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jerry Valdez v. Progressive County Mutual Insurance
                            Company and Robert Stratton

Appellate case number:      01-14-00546-CV

Trial court case number:    2014-CI-09859

Trial court:                57th District Court of Bexar County

        This case involves an appeal of the district court’s final judgment granting the
motions for summary judgment for the appellees, signed on March 11, 2014. Appellant
filed a motion for new trial on April 1, 2014, which was denied on April 28, 2014.
Appellant timely filed his notice of appeal with the Fourth Court of Appeals on June 5,
2014. See TEX. R. APP. P. 26.1(a)(1). This appeal was transferred to this Court on July 1,
2014, pursuant to the Texas Supreme Court’s docket equalization order. See Order
Regarding Transfer of Cases From Courts of Appeals, Misc. Docket No. 14-9121, ¶ II
(Tex. June 23, 2014). Thus, the record was due on July 9, 2014. See TEX. R. APP. P.
4.1(a), 35.1(a). After appellant was informed by the Clerk of this Court on September 17,
2014, that the trial clerk had reported not being paid for preparing the clerk’s record,
appellant paid for it on September 29, 2014. Because appellant prematurely filed his
appellate brief on September 23, 2014, it did not contain any references or citations to the
clerk’s record, which was subsequently filed on October 2, 2014.

        Furthermore, although no reporter’s record has been filed, which is consistent with
appellant’s docketing statement, the court reporter filed an information sheet on October
6, 2014, stating that she took the continuance hearing record on January 22, 2014. The
reporter also indicated that appellant had not requested preparation of this record and that
she is not aware if there are any other hearing records in this case. Unless appellant files
a letter with the trial clerk and the Clerk of this Court, within 10 days of this order, that
he has both requested this reporter’s record, and any others, and made payment
arrangements, this Court may consider and decide only those issues or points that do
not require a reporter’s record. See TEX. R. APP. P. 37.3(c)(1).
       Accordingly, appellant is ORDERED to file an amended brief containing all
necessary references to the clerk’s record filed with this Court and conforming to Rule
38.1. See TEX. R. APP. P. 38.1(d), (g), (i). Unless appellant has indicated otherwise
regarding whether he will request the reporter’s record, his amended brief is due to
be filed with this Court no later than 30 days after the date of this order. See TEX.
R. APP. P. 2, 38.6(a).

       Appellee’s brief, if any, will be due no later than 30 days after the filing of
appellant’s amended brief. See TEX. R. APP. P. 38.6(b).

      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: October 9, 2014




                                            2